Citation Nr: 1638429	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-05 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

What evaluation is warranted for residuals of excision of multiple malignant melanomas from July 9, 1997?


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to December 1958.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which awarded entitlement to service connection for residuals of excision of multiple malignant melanomas and assigned a 10 percent evaluation, effective July 9, 1997.

This issue was remanded by the Board in December 2010 and March 2016 for further development.  It has now been returned to the Board for adjudication.  The claims file is entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

The Board notes that the issue of entitlement to service connection for skin growths (other than multiple malignant melanoma), to include any related residuals, was raised by the record in a December 2007 statement, and was referred by the Board in March 2016.  This issue has not yet been adjudicated by the agency of original jurisdiction.  Therefore, it is again referred for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's upper back scar, which is a residual of malignant melanoma excision, is painful, stable, and superficial, but does not cause any limitation of back motion.  

2.  The Veteran's right chest scar, which is a residual of malignant melanoma excision, is painful, stable, and superficial, but does not cause any limitation of chest function.  

3.  The preponderance of the medical evidence does not indicate that the Veteran has any additional scars which are residuals of malignant melanoma.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for an upper back scar, which is a residual of malignant melanoma excision, from July 9, 1997, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.25, 4.118 (2015); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (1997).

2.  The Veteran has met the criteria for a separate 10 percent rating, but no higher, for a right chest scar, which is a residual of malignant melanoma excision, from March 3, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.25, 4.118 (2015); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated in September 2008 and July 2009 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The RO has substantially complied with the December 2010 and March 2016 Board remands.  Additional private and VA treatment records were obtained and associated with the claims file.  VA examinations were held in June 2013 and December 2014, and March 2014 and June 2016 addendum medical opinions were obtained.  Together, these medical reports and opinions are adequate to decide the claim.  The Board finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  The Veteran has not identified any pertinent evidence that remains outstanding, and the duty to assist is met.

Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The current appeal applies to the evaluation assigned from July 9, 1997, to the present.  During the pendency of this claim, the criteria for evaluating the Veteran's residual scars were revised twice, effective August 30, 2002, and October 23, 2008.  Generally, when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise in the regulations, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  Pursuant to this specific revised regulation, 38 C.F.R. § 4.118, a Veteran who has been rated by VA under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 prior to October 23, 2008 may request review under the new version of Diagnostic Codes 7800, 7801, 7802, 7804, and 7805 irrespective of whether the disability has increased since the last review.  

In the case at hand, the Veteran has requested no such review.  While the RO has applied the criteria of the new regulation to the Veteran's most recent evaluation, the appropriate criteria for application for the entirety of the period on appeal are the regulations in effect prior to October 23, 2008 which are set forth below.  This is also the regulation more favorable to the Veteran when applied to the facts of this case, and thus there would be no benefit to the Veteran in considering evaluation under the revised regulations.

Under the regulations in effect in 1997, a maximum 10 percent rating is warranted for superficial scars that are tender and painful on objective demonstration.  38  C.F.R. § 4.118 , Diagnostic Code 7804 (1997).  A maximum 10 percent rating is also warranted for superficial scars that are poorly nourished with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (1997).  Other scars may be related on limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1997).  

While the criteria for evaluating scars was changed on August 30, 2002, the versions of Diagnostic Codes 7803 and 7804 effective from that date are substantially similar to those in effect during the previous period.  The revised version of Diagnostic Code 7804 provides a maximum 10 percent rating for superficial scars that are painful on examination and the revised version of Diagnostic Code 7803 provides for a maximum 10 percent rating for superficial scars that are unstable.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2003).  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).

The Board notes that additional rating criteria are available for evaluating other types of scars.  Separate rating criteria are available for scars of the head, face, and neck, and for scars from burns.  These rating criteria, however, are not applicable in the current case because the appellant's scars do not involve the head, face or neck, and they are not due to a burn.  Hence, the other criteria will not be discussed further.  

Certain types of scars may also be rated based on the size of the area affected.  Prior to October 23, 2008, scars of other than the head, face, or neck that are deep or that cause limited motion were rated 10 percent disabling if involving an area or areas exceeding 6 square inches (39 square centimeters [cm]); and 20 percent disabling if involving an area or areas exceeding 12 square inches (77 square cm).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Note (1) provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id.  Note (2) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Id.  

Superficial scars of other than the head, face, or neck, which do not cause limited motion and which cover an area or areas of 144 square inches (929 square cm) or greater were assigned a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A superficial scar was defined as one not associated with underlying soft tissue damage.  Id. at Note (2). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran contends that his scars associated with removal of malignant melanomas warrant an initial rating higher than 10 percent.

The Veteran's private treatment records show numerous instances of skin growths being checked and biopsied.  In addition to two instances of malignant melanoma, these skin growths have been variously diagnosed as sebaceous hyperplasia, dysplastic nevus, melanocytic nevus, angiofibroma, and sebaceous cyst.  From 1992 to 1995, he was noted on multiple occasions to have increasing dysplastic nevus with unusual features.  In February 1994, the Veteran reported a history of moles on his back, arms, and legs and previous biopsies which were benign.  He was found to have an ellipse of skin with melanocytic nevus.  In June 1997, the Veteran had a biopsy and excision of a malignant melanoma on his right upper back.  In September 1997, the Veteran was found to have compound dysplastic nevus with atypical features on several sites on his back.

At a September 1997 VA examination, the Veteran had at least six surgical scars over one inch long caused by the removal of pigmented hematoma, and two were reported to be due to melanoma.  The Veteran reported that his moles were first noticed six years earlier.  He had numerous additional pigmented nevi mostly on his upper body.  He was diagnosed with many pigmented nevi, two melanoma, and six large surgical scars.

A September 1997 letter from the Veteran's physician stated that the appellant had multiple dysplastic nevi and a lesion with indications of melanoma.  In March 1998, a biopsy was performed for "orderly nests of melanocytes" on the right upper back.  While the clinical impression was melanoma, the final diagnosis was intradermal melanocytic nevus.  In March 2004, the Veteran was noted to have a compound dysplastic nevus, and in October 2004, he was treated for a compound dysplastic nevus with atypical features on the left arm.

A March 2007 letter from the Veteran's physician noted that since 1992, he had over twenty melanocytic nevi removed, including one melanoma.  On March 3 2010, the Veteran had an excision of a compound nevus dysplastic type with severe dysplasia from his right chest.  A December 2011 VA treatment record noted that the Veteran had melanomas removed in 2010 and five to six years earlier.  An October 2013 treatment record stated that the Veteran had two previous melanoma, one on his back in 1998 and one on his right chest in March 2010.

At a November 2007 VA examination, the Veteran reported undergoing an excision in 1997 for melanoma and that this was his only treatment for melanoma.  The examiner found a superficial one centimeter scar that was "barely visible" on the left shoulder and no other signs of melanoma.  There was no pain on examination, no adherence, normal texture of  the skin, no ulceration or breakdown of the skin, no elevation or depression, no limitation of motion due to the scar, and no inflammation, edema, keloid formation, or discoloration.  The examiner stated that the scar did not affect the Veteran's activities of daily living.

At a September 2010 VA examination, the Veteran reported having a malignant melanoma excised in 1997 as well as multiple other moles on his face, shoulders, back, and leg.  The appellant alleged that three of the excised moles were biopsied positive for malignant melanoma.  The examiner stated that the facial mole sites were healed, superficial, and too small to locate or measure.  The Veteran denied pain, skin breakdown, or other problems from the excisions.  Physical examination found a one centimeter superficial scar from the 1997 excision.  The scar had normal skin texture, no ulceration or breakdown, and no inflammation, edema, keloid formation, or discoloration.  A superficial scar was also noted on the right chest wall over the nipple area due to a May 2010 excision.  There was no pain on examination, no adherence,  no ulceration or breakdown, and no edema or keloid formation.  The texture was judged to be normal.  There was mild inflammation, and it was a "little erythematous to skin."  There was no limitation of motion due to the scar.  There was also a third, deeper 1.5 centimeter scar on the thoracic spine area of the back.  The examiner diagnosed the Veteran with malignant melanoma with excision of scars on left shoulder, mid-lower thoracic spine, and right anterior chest.  He wrote that the scars did not affect the appellant's activities of daily living.  The Veteran reported that he had his skin checked every three months and used a topical triamcinolone cream.  The examiner found no skin or systemic symptoms, and wrote that the scars comprised 18 percent of the total body area and zero percent of the total exposed area.

At a June 2013 VA examination, the examiner wrote that the Veteran asserted that three excised moles were biopsied and found to be positive for malignant melanoma.  She copied the medical history from the 2010 VA examination report.  The examiner noted that none of the scars were painful or unstable.  The scar did not result in limitation of function or impact the Veteran's ability to work.  Physical examination found a one centimeter linear scar on the posterior trunk.  

A March 2014 VA medical opinion was also obtained.  The examiner wrote that the Veteran had a scar on the right upper back from 1997 which was not painful or unstable, was linear, and was one centimeter long.  The scar did not result in limitation of function.  The report was reissued in April 2014 after the examiner had access to the complete claims file.  In a July 2014 e-mail, the VA examiner added that she had received a pathology report from 2010 showing that the Veteran had a melanoma in situ excised at that time.

The Veteran was then rescheduled for an additional VA examination in December 2014.  The examiner noted that the Veteran had over 30 melanocytic nevi removed, and that a 2010 biopsy of his right chest revealed a compound nevus dysplastic type with severe dysplasia, and an evolving or early malignant melanoma in situ could not be excluded.  Physical examination found a 3.81 centimeter linear scar on the right upper chest and a 13 centimeters linear scar on the right upper back.  The examiner stated that none of the scars were painful or unstable.  The examiner noted that they did result in limitation of function, and the Veteran stated that they caused a strain on his right back when he pulled his right arm back and forth.  The Veteran also reported that when the weather was cold, his right upper back hurt.  The scars did not impact the Veteran's ability to work.

A June 2016 addendum from a physician stated that he had reviewed all available recorded evidence from 2014 to the present and found no evidence of recurrence of malignant melanoma in that time.  He noted that an April 2015 skin biopsy was negative for melanoma.

The Veteran has submitted written statements describing how his scars are bothersome and painful when he exercises.  In December 2010 correspondence, the Veteran stated that he did not have a melanoma in 2004, and that this was incorrectly recorded by the prior VA examination report.  He stated that he had a melanoma removed in June 1997, and then a second melanoma was removed in May 2010.

In a July 2016 affidavit, the Veteran wrote that he has had three moles test positive for malignant melanoma after biopsies and required excision.  He stated that he now has painful scars on his right shoulder, the right side of his chest, and his back.  He stated that he can feel these scars "pull, stretch and tug" when he moves.  He wrote that due to a right shoulder scar right arm movements were slower and that it caused a limitation of arm motion.  He wrote that his right chest scar was sensitive when he moved his right arm.  He described it as "bothersome" and "like a painful tugging sensation" when he reached up.  He stated that the scar on his back was tender with colder weather and was sensitive to certain movements, like stretching.

Based on the law and evidence described above, the Board concludes that a rating of 10 percent for an upper back painful scar due to excision of a malignant melanoma, effective July 9, 1997, and a separate rating for a right chest painful scar due to excision of a malignant melanoma, effective March 3, 2010 are warranted.  See 38 C.F.R. § 4.25(b) (2015); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

The Board again notes that while the rating criteria for scars changed on October 23, 2008, the Veteran's claim was initiated in 1997, i.e., before the criteria were changed, and at no point has he requested that his claim be considered under the revised criteria.  See 38 C.F.R. § 4.118 (2015).  The Veteran's claim is therefore rated solely under the prior regulations that were in effect prior to 2008.

The evidence shows that in June 1997, the Veteran had a skin growth removed that was biopsied and found to be a malignant melanoma.  The Veteran's subsequent VA examinations confirm that he continues to have a scar in that location.  The March 2014 VA examiner stated that the scar was one centimeter long, although the December 2014 VA examiner measured the scar as 13 cm.  All examiners have clearly indicated that the scar is superficial and linear.  The Veteran has described the scar as being painful, tender with cold weather, and sensitive to stretching and exercise.  The Board accepts the Veteran's contentions that his scar is painful, but 10 percent is the maximum evaluation available for a superficial, painful scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Scars that are superficial and do not cause limitation of motion may not be assigned a rating higher than 10 percent under Diagnostic Code 7802, and thus considering the area affected by the scar would not result in any higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

The Veteran has alleged that he feels a "pulling" or "stretching" sensation when he moves in certain ways or reaches up, but there is no indication that this scar has caused a compensable limitation of back motion.  While the December 2014 VA examiner stated that there was limitation of function, he explained that the Veteran stated "that his limitation is a strain in his right back (area), whenever he pulls his right arm back and forth."  This does not indicate any actual limitation of motion, but instead appears to refer to the Veteran's assertions that he has pain and discomfort when he pulls on his scars.  The November 2007, September 2010, and June 2013 VA examiners clearly indicated that the scar did not cause any limitation of function, and there is no other medical evidence showing that any limitation of motion is caused by the scar, nor is there any evidence that the scar is other than superficial.  As there is no medical evidence indicating that this scar is associated with underlying soft tissue damage or that it has caused any limitation of motion, evaluation under Diagnostic Codes 7801 is not appropriate.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008); see also 38 C.F.R. § 4.118, Diagnostic Code 7805 (1997).  

The Veteran has also been shown to have a scar on his right chest caused by excision of a growth on March 3, 2010.  The Veteran's private records and the July 2014 addendum e-mail from the VA examiner acknowledge that this growth was biopsied and found to be melanoma.  The Board therefore accepts that this scar is also a residual of a separate malignant melanoma excision.  The Veteran has credibly asserted that this scar is also painful, describing it as a "painful tugging sensation" when he reaches up.  This scar is therefore also entitled to a separate 10 percent rating, effective March 3, 2010.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  There is no medical evidence indicating that this scar is associated with underlying soft tissue damage or that it has caused any limitation of motion, however, and therefore no higher evaluation under a separate diagnostic code may be given.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2008); see also 38 C.F.R. § 4.118, Diagnostic Code 7805 (1997).  

The Veteran also contends that he has a scar on his right shoulder that is painful and warrants a separate evaluation.  In March 2004, the Veteran was found to have a compound dysplastic nevus, but there is no medical documentation indicating that any nevus from that time was biopsied and found to be a malignant melanoma.  The Veteran has also had additional scars recorded by VA examiners and treating medical providers, including a scar on his lower trunk, thoracic spine, and right and left shoulders.  The Veteran's records show that he has had numerous other nevi removed, but none of these growths were found to be malignant melanoma.  The Board notes that a nevus is a congenital lesion of the skin, i.e., a birthmark, or a type of hamartoma representing a stable malformation of the skin which is not due to external causes and is presumed to be hereditary.  Dorland's Illustrated Medical Dictionary 1273 (32nd ed. 2012).  A dysplastic nevus is an acquired, atypical melanocytic nevus with an irregular border which may be a precursor of malignant melanoma.  Id.  A melanocyte is a type of dendritic clear cell in the epidermis basale that produces melanin.  Id. at 1124.  These diagnoses therefore do not indicate that such skin growths are caused by malignant melanoma.

The Veteran's excised growth in 2004 was not found to be a malignant melanoma.  While this type of nevus may be a "precursor" of malignant melanoma, the Veteran has had numerous other skin growths biopsied, and none of these growths other than the 1997 and 2010 excisions have been found to be malignant melanoma.  The Veteran is currently only service connected for malignant melanoma due to radiation exposure.  Although he may have additional scars due to other types of growths on his skin, separate evaluations for these scars cannot be granted, as the underlying cause of these scars has not been granted entitlement to service connection.  

While the Board acknowledges that the Veteran is competent to report on what he sees and feels, such as the size, location, and painfulness of a scar, the Board also finds that the Veteran's assertions that he has a third scar due to a malignant melanoma is not credible, as it is inconsistent with the record and with his own statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In his July 2016 affidavit, the Veteran attested that this excised growth was found to be a malignant melanoma, but this assertion is not supported by the medical evidence of record.  An October 2013 treatment record noted that the Veteran had two previous melanomas, one on his back in 1998 and one on his chest in 2010.  The Veteran himself wrote in a December 2010 correspondence that he did not have a melanoma in 2004, and that he had only two melanomas removed, in 1997 and 2010.  The Board therefore finds that the Veteran's later assertion in July 2016 that he had a third melanoma on his shoulder is not credible, and a separate evaluation for this scar may not be assigned.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

The Board also acknowledges that while the September 1997 VA examination wrote that the Veteran had 12 moles removed, "of which two are melanomata," this is not conclusive evidence that the Veteran had already had two separate melanomas removed at that time.  This assertion appears to be based on the Veteran's self-report, and is not supported by any medical records showing two separate excisions from 1997 or earlier that were found to be malignant melanomas.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.).  There are no specific dates given for the two supposed melanoma findings, and the examiner stated only that approximately six years ago the Veteran started having moles removed.  The September 2010 report which notes three separate melanoma scars similarly appears to be based solely on the Veteran's uncorroborated statements.

A September 1997 letter from the Veteran's physician stated only that the appellant had one lesion with indications of melanoma, as well as multiple other dysplastic nevi, and March 2007 letter stated that the Veteran had over twenty melanocytes and one melanoma removed.  December 2011 and January 2013 treatment records also note only two previous melanomas removed, which would encompass the 1997 and 2010 excised nevi.  The Board therefore finds that the preponderance of the evidence indicates that the Veteran has had only two melanomas excised, and separate ratings for the residual scars for only these procedures are warranted.

The Board considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Therefore, the Board finds that further discussion of extraschedular consideration is not warranted at this time. 

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to an initial rating in excess of 10 percent for an upper back painful scar, which is a residual of malignant melanoma excision, is denied.

Entitlement to separate 10 percent rating for a right chest painful scar, which is residual of malignant melanoma excision,  is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


